Citation Nr: 1033961	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO. 08-03 500	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for diabetes mellitus, Type 
II.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to August 
1974.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arises from an April 2007 decision of a Department of Veterans 
Affairs (VA), Regional Office (RO), at Reno, Nevada, that denied 
the benefits sought on appeal.

At the Veteran's hearing before the BVA in May 2009, it was 
indicated that the issue of entitlement to service connection for 
diabetes mellitus, Type II was being withdrawn.  Also in May 
2010, the Veteran's representative submitted a statement, as 
follows, "In conversation with the Vet, he desires to correct 
this claim to ischemic heart as sec to AO. Pls drop the claim for 
enlarged prostate, HTN, urination and cyst. Please cancel the 
appeal for heart sec to HTN."  Thus, by way of his 
representative, the Veteran has withdrawn his appeal of these 
issues, but left under appeal the issue of entitlement to service 
connection for a kidney disorder, which is discussed in the 
decision, below. 

The May 2010 statement raised the issue of entitlement to service 
connection for ischemic heart disease, including as secondary to 
in-service exposure to Agent Orange. The RO has not yet had the 
opportunity to adjudicate this issue. As such, it is not within 
the Board's jurisdiction and is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  At the Veteran's hearing before the BVA in May 2009, prior to 
the promulgation of a decision in the appeal, the Board received 
notification from the appellant that a withdrawal of the appeal 
for entitlement to service connection for diabetes mellitus, Type 
II, is requested.

2.  The Veteran is not currently shown to have a kidney disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service 
connection for diabetes mellitus, Type II, by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  A kidney disorder was not incurred in or aggravated during 
active service, may not be presumed to have been so incurred, and 
is not proximately due to or the result of a service-connected 
disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, at his hearing before the BVA 
in May 2009, has withdrawn the appeal as to service connection 
for diabetes mellitus, Type II.  Hence, there remain no 
allegations of errors of fact or law with respect to this issue 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to service connection 
for diabetes mellitus, Type II and it is dismissed.

Before addressing the merits of the Veteran's remaining claim on 
appeal, the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied. See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification 
obligation in this case was accomplished by way of an August 2006 
letter from the RO to the Veteran. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  Service treatment 
records, post-service outpatient treatment records, lay 
statements and hearing testimony are all associated with the 
claims folder.  The Veteran has not been afforded a VA 
examination in connection with his claim for service connection 
for a kidney disorder; however, VA is not required to schedule 
the Veteran for a physical examination for this claim, because 
the evidence does not meet the criteria set forth in 38 C.F.R. § 
3.159(c)(4). Specifically, there is no competent medical evidence 
suggesting the existence of a current kidney disorder for which 
service connection could be granted.  Under these circumstances 
the Board will not return this case for a medical examination.

The Board further notes that Veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that the 
duties to notify and to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

The Veteran essentially contends that he has a kidney disorder, 
which he initially claimed was caused by the hypertension that he 
believed to be service-connected.  The Board again notes that in 
May 2010, by way of his personal representative, the Veteran 
withdrew the claim for service connection for hypertension.  The 
Board shall, nonetheless, adjudicate the kidney claim, as it is 
still under appeal.

For service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury. In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted from 
a disease or injury incurred in or aggravated during service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  See also Pond v. West, 
12 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service connection can also be established on a presumptive basis 
for certain chronic diseases that manifest within one year of 
service, or for certain diseases associated with exposure to 
herbicide agents during service. See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309, 3.311.  As an initial matter, the 
Board notes that kidney disease is not a presumptive disability 
under 38 C.F.R. § 3.309(a), chronic diseases, or under 38 C.F.R. 
§ 3.309(e), diseases associated with exposure to an herbicide 
agent.  As such, presumptive service connection does not apply in 
this case.

When a Veteran seeks service connection for a disability, 
consideration shall be given to the supporting evidence if 
consistent with the places, types, and circumstances of service, 
as evidenced by service records, the history of each organization 
in which the Veteran served, the Veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 
C.F.R. § 3.303 (a).

A disorder may be service connected, if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service, or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter. 
38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  If there is no showing of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303 (b).  Evidence 
that relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation. Savage, 10 Vet. App. at 495-97.

Also, under 38 C.F.R. § 3.310 (a) a "disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected."  
See Evans v. West, 12 Vet. App. 22, 29 (1998). (Noting 
requirements for establishing service connection on a secondary 
basis).  In order to establish a secondary service connection 
claim, the Veteran must show: (1) the existence of a current 
secondary disability; (2) the existence of a service-connected 
disability; and (3) evidence that the service-connected 
disability proximately caused the secondary disability. 38 C.F.R. 
§ 3.310 (a).  A Veteran may also establish secondary service 
connection by demonstrating that his current (secondary) 
disability became aggravated or worsened by the already service 
connected disorder. Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
(Holding that "when aggravation of a Veteran's nonservice-
connected [secondary] condition is proximately due to or the 
result of a service-connected condition, such Veteran shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation"); Libertine v. Brown, 9 Vet. App. 521, 522 (1996). 
("Additional disability resulting from the aggravation of a 
nonservice-connected [secondary] condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310 (a)").  If 
the Veteran succeeds in establishing service connection for a 
secondary condition, "the secondary condition shall be considered 
a part of the original condition."  38 C.F.R. § 3.310 (a).

In this case, the Veteran is service connected for posttraumatic 
stress disorder (PTSD), for chronic strain lumbar spine with disk 
narrowing L5-S1 and radiculitis, for residuals of the right ankle 
fracture, and for residuals of the radius fracture of the right 
(dominant) wrist. See April 2007 rating decision.

Service treatment records were reviewed in full and are negative 
for treatment or diagnosis of a kidney disorder or any symptoms 
thereof. In fact, the Veteran himself testified as to his 
contention that a kidney disorder manifested itself in 2005, 
which is more than thirty years following his discharge from 
service.  See hearing transcript at page 5.  Thus, there is no 
evidence to show that a kidney disorder was incurred during 
active service. The question then becomes whether such a disorder 
has manifested itself at any time since.  However, the evidence 
does not show the existence of a kidney disorder at any time.

Post-service VA outpatient records are negative for complaints, 
treatment, or diagnosis of a kidney disorder.  The only mention 
of kidney disease in the treatment records is found in a summary 
of laboratory findings in March 2006. Next to each laboratory 
finding, there is an explanation of potential disabilities. 
Information on issues such as high cholesterol and high blood 
sugar is included, as well as general information on chronic 
kidney disease.  For instance the stages of chronic kidney 
disease, as well as a notion that "all individuals with kidney 
damage are classified as having chronic kidney disease," are 
noted.  There is no finding of any disability related to the 
Veteran's kidneys in this report, however. Identical notations 
are found in a February 2007 laboratory summary report.  There 
are no treatment records related to kidney disease or any other 
disability related to the kidneys at any time in the record.  
Historical summaries, such as that found in the April 2010 VA 
examination report, do not include any history of kidney disease.

In essence, the only evidence of the existence of a kidney 
disorder at any time during or since the Veteran's service is 
limited to the Veteran's own statements. While the Board 
understands his belief that he has kidney disease, the Veteran's 
testimony is not competent evidence of a current diagnosis 
related to kidney disease since laypersons, such as the Veteran, 
are not qualified to render such an opinion. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board again notes that a VA examination has not been 
scheduled with respect to the Veteran's kidney disorder claim.  
However, in the absence of evidence of a current disabling 
condition, a VA examination is not required. 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, service connection is not warranted for a kidney 
disorder.  The Board notes that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, in 
fact, the absence of evidence to support the claim suggests that 
the preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt doctrine is not applicable. See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  There is simply no basis upon 
which to grant the Veteran's claim in the absence of a current 
kidney disorder


ORDER

The appeal as to service connection for diabetes mellitus, Type 
II and it is dismissed.

Service connection for a kidney disorder is denied.



		
RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


